Citation Nr: 1141262	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-26 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for bilateral pes planus with hallux valgus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for heart disease to include mitral valve prolapse and supraventricular arrhythmia.

5. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to November 1990, from January 1997 to October 1997, and from October 2004 to November 2005, with service in the Persian Gulf, as well as additional periods of service in the North Carolina Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2006 and in June 2007 of Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The claims of service connection for bilateral hearing loss disability, for bilateral pes planus with hallux valgus, for hypertension, and for heart disease and the claim of a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the appeals period, the Veteran's posttraumatic stress disorder has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.






CONCLUSION OF LAW

The criteria for a 70 percent disability rating for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On the claim of increase, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 


Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial rating for posttraumatic stress disorder.  Goodwin v. Peake, 22 Vet. App. 128, 137   (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in October 2009 with respect to her claim of service connection for posttraumatic stress disorder.  The Board notes that the VA examination report, together with the private treatment records, contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.




Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  




A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Facts

The Veteran filed her claim of service connection for posttraumatic stress disorder in March 2006.  

In August 2006, private medical records document a diagnosis of posttraumatic stress disorder and a GAF score of 45.  The Veteran described nightmares, flashbacks, and panic attacks.  She stated that she averaged only three to five hours of sleep a night, that she startled easily, that she was hypervigilant, and that she could not tolerate anyone behind her.  She indicated that she socialized infrequently with only family members and a few friends.  She complained of impaired recent memory as she could not retain what she read and she got lost when traveling.  It was reported that her working memory was 100 percent impaired and she was angry, sad, and fearful about 25 percent of the time.  She felt depressed 50 percent of the time with no energy and little interest in anything.  It was reported that the Veteran's posttraumatic stress disorder left her moderately compromised in her ability to sustain social or work relationships.

In October 2006, private medical records show that the Veteran had nightmares and she experienced flashbacks and panic attacks twice a week.  She averaged three to five hours of sleep a night. She startled easily and was hypervigilant and unable to tolerate anyone behind her.  


The Veteran had memory problems, including misplacing objects, forgetting things she had been told, trouble retaining material she read, and getting lost while driving.  She experienced sadness and fear 75 percent of the time and she felt helpless and depressed 75 percent of the time.  The GAF score was 45.

On VA examination in October 2009, the Veteran complained of anxiety, depression, flashbacks, nightmares, insomnia, and other posttraumatic stress disorder symptoms.  She had difficulty sleeping more than three to five hours a night even with current treatment and hypnotic medication. She denied any significant anger problems, but admitted to being a bit irritable.  She had panic attacks two to three times per week and she was getting regular psychiatric treatment and medication, but she saw no more than a 20 to 30 percent reduction in her symptoms.  At the time of the examination, the Veteran was employed in the financial field.  Her job was rather isolated in nature and she had difficulty with attention and concentration, and she was irritable with others and with the stress of interpersonal relationships.  The examiner noted that if the Veteran were required to have any increase in interaction with co-workers or customers it would likely result in a significant amount of impairment.  As it was, the Veteran showed moderate impairment in occupational reliability and productivity as a result of her symptoms.  She was able to meet her own activities of daily living.  She socialized with her family somewhat, going out to eat about once or twice per month, and she attended church services, but she did not socialize.  She did not feel comfortable in unfamiliar surroundings or in crowds.  The examiner observed that the Veteran was showing moderate impairment in social, occupational, recreational, and familial adjustment.  

On mental status evaluation, the Veteran was alert, oriented, and cooperative, and exhibited no signs of gross thought disorders, hallucinations, delusions, obsessions, compulsions, or phobias other than some social phobia.  She denied suicidal or homicidal ideation or substance abuse.  Her insight and judgment appeared adequate.  Her intellectual capacity appeared grossly intact, although she complained of perceived impairment in focusing, attention, and concentration.  


The examiner diagnosed posttraumatic stress disorder with associated depression and panic attacks, and assigned a GAF score of 52.  He noted that the effects of posttraumatic stress disorder on social and occupational functioning were moderate impairment of occupational reliability and productivity and moderate social impairment.  He noted that her current level of functioning was dependent on continuing psychotropic medication.

In a statement in November 2009, the Veteran stated that she did have anger problems.  She also asserted that she had difficulty adapting to stressful circumstances, including family and social relationships.  She stated that she did not have any social relationships.

In May 2011, private medical records show that the GAF score was 40.  The Veteran was having nightmares as well as flashbacks and other reminders of her stressors.  She had panic attacks.  She startled easily.  She was hypervigilant, and she could not tolerate anyone behind her.  She did not socialize at all and her recent memory was moderately impaired so that she could not remember what she read.  Her working memory was 25 percent impaired and she was angry, sad, or fearful about 40 percent of the time.  It was reported that the Veteran's posttraumatic stress disorder prevented social or work relationships.

In August 2011, the Veteran testified that she experienced severe memory loss, losing her train of thought and having trouble retaining what she read.  She stated that she had no long-term recall and was unable to do a lot of the volunteer work and public speaking she had previously enjoyed.  She stated that she had always been a people person, but could no longer deal with crowd or with people.







Analysis

Throughout the appeal period, the Veteran's overall disability picture has been one which most closely approximates occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  Specifically, the Veteran has experienced regular panic attacks, depression and fatigue, problems with anger and irritability, difficulty dealing with others, minimal socialization, and insomnia.  In March 2006, her working memory was impaired, and the GAF score of 45 was consistent with serious impairment in social and occupational functioning.  

While the VA examiner assigned a higher GAF score, more consistent with what he characterized as moderate symptoms, the Veteran was described as having difficulty with interpersonal relationships.  Also it was noted that she was on psychotropic medications in order to function at the level she did.  

These symptoms combined with flashbacks, nightmares, and sleep disturbance more nearly approximate the criteria for a 70 percent rating. 
 
A higher rating, a 100 percent schedular rating, is not warranted as total occupational and social impairment is not shown, in that the Veteran was for the majority of time able to maintain gainful employment (which ended as a result of her cardiac problems), and had an ongoing relationship with her sons.  She has not exhibited gross impairment in thought processes or communication, grossly inappropriate behavior, impairment in performing her activities of daily living, disorientation, or extreme memory loss, and there is no evidence that she poses a danger to herself or others.  In short, the criteria for a 100 percent disability rating are not met or approximated.







ORDER

A 70 percent rating for posttraumatic stress disorder is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

On the claim of service connection for a bilateral hearing loss disability.  The service treatment records show that in October 2005, prior to service separation, the pure tone threshold readings, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
25
LEFT
25
20
30
30
30

In March 2006, after service separation, the Veteran applied for service connection for hearing loss and tinnitus.  Service connection for tinnitus has been granted. 

In April 2006, the Veteran was seen for an audiological consultation through VA.  She complained of decreased hearing acuity.  Audiometric testing showed normal hearing.

In the notice of disagreement in September 2007, the Veteran referred to hearing loss in the left ear.

As there is still a question of whether the Veteran has a permanent hearing loss disability, further development under the duty to assist is needed. 





On the claims of service connection for bilateral pes planus with hallux valgus, hypertension, and heart disease to include mitral valve prolapse and supraventricular arrhythmia, the disabilities were denied by as pre-existing service and not aggravated by service.  The VA examination in June 2006 did not contain sufficient findings to decide the claims and further development under the duty to assist is needed. 

In her testimony, the Veteran raised the claim of a total disability rating for compensation based on individual unemployability.  A claim of unemployability expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine: 

a). Whether the Veteran has a hearing loss disability in either ear under 38 C.F.R. § 3.385 and, if so, 

b). Whether is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability under 38 C.F.R. § 3.385, if any, is related to the findings on the audiogram in service October 2005 or is caused by or aggravated by service-connected tinnitus. 






In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms

The Veteran's file should be provided to the examiner for review.

2.  Request from the appropriate federal and state custodian copies of the Veteran's service treatment and service personnel records, including any orders to active duty for training (ACDUTRA) with the National Guard.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  After obtaining the National Guard records and there is evidence of federalized service, afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not that bilateral pes planus with hallux valgus was incurred in or aggravated by active duty military service to include federalized active duty for training (ACDUTRA) with the National Guard. 



The VA examiner is asked to comment on the bilateral foot surgery the Veteran had in the 1980s and its relationship, if any, to the claimed disabilities and whether the medical record indicates any permanent worsening in severity of the condition during active duty or federalized active for training in the National Guard.

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

The Veteran's file should be provided to the examiner for review.

4.   After obtaining the National Guard records, afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that her current heart disease to include hypertension, mitral valve prolapse, or supraventricular arrhythmia was incurred in or aggravated by active duty military service to include federalized active duty for training (ACDUTRA) with the National Guard.  




The VA examiner is asked express an opinion on the following: 

Is current hypertension or heart disease caused by or aggravated by service-connected posttraumatic stress disorder?

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

The Veteran's file should be provided to the examiner for review.

5. On completion of the foregoing, the claims remanded should be adjudicated, including the claim for a total disability rating for compensation based on individual unemployability.  If any decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter he Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


